Exhibit 10.3

JOINDER AGREEMENT TO REGISTRATION RIGHTS AGREEMENT

August 14, 2018

WHEREAS, reference is hereby made to (i) the Registration Rights Agreement,
dated as of August 3, 2018 (the “Registration Rights Agreement”), by and between
Comstock Escrow Corporation, a Nevada corporation (“Escrow Issuer”), and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, on behalf of itself and as
representative (the “Representative”) of the other Initial Purchasers and
(ii) the Purchase Agreement, dated as of July 20, 2018 (the “Purchase
Agreement”), by and among the Escrow Issuer, Comstock Resources, Inc. (“CRI”),
the guarantors party thereto and the Representative;

WHEREAS, the Purchase Agreement contemplates that immediately prior to the
Escrow Release on the Escrow Release Date, (i) the Escrow Issuer will merge with
and into CRI, with CRI continuing as the surviving corporation in the merger and
assuming all obligations of the Escrow Issuer under the Purchase Agreement and
the Registration Rights Agreement, (ii) CRI will agree to join the Registration
Rights Agreement as the Company pursuant to this agreement (this “Joinder
Agreement”) and (iii) each subsidiary of CRI that is a signatory hereto (each, a
“Guarantor”) will agree to join the Registration Rights Agreement as a Guarantor
pursuant to this Joinder Agreement; and

WHEREAS, this Joinder Agreement is being executed on the Escrow Release Date by
CRI and each of the Guarantors (each a “Joinder Party” and collectively, the
“Joinder Parties”) in order for such party to become party to the Registration
Rights Agreement.

Unless otherwise defined herein, terms defined in the Registration Rights
Agreement and used herein shall have the meanings given them in the Registration
Rights Agreement.

NOW, THEREFORE, in consideration of the foregoing, each Joinder Party agrees for
the benefit of the Initial Purchasers as follows:

1. Joinder. Each Joinder Party hereby agrees to (i) join and become a party to
the Registration Rights Agreement as indicated by its signature below, (ii) be
bound by all covenants, agreements, representations, warranties and
acknowledgments attributable to such Joinder Party under the Registration Rights
Agreement, as if such Joinder Party was a party thereto as of the date of the
Registration Rights Agreement and (iii) perform all obligations and duties as
are required of it (including those obligations and duties of an indemnifying
party) pursuant to the Registration Rights Agreement.

2. Representations and Warranties of each Joinder Party. Each Joinder Party
hereby acknowledges that it has received a copy of the Registration Rights
Agreement. Each Joinder Party, jointly and severally, hereby represents,
warrants and covenants to each Initial Purchaser that it has all the requisite
corporate, limited partnership or limited liability company, as applicable,
power and authority to execute, deliver and perform its obligations under this
Joinder Agreement and to consummate the transaction contemplated hereby and by
the Registration Rights Agreement. Each Joinder Party hereby represents and
warrants that the



--------------------------------------------------------------------------------

representations and warranties set forth in the Registration Rights Agreement
applicable to such party are true and correct on and as of the date hereof. This
Joinder Agreement has been duly authorized, executed and delivered by each
Joinder Party.

3. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

4. Counterparts. This Joinder Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Joinder Agreement by telecopier,
facsimile, email or other electronic transmission (i.e., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Joinder
Agreement.

5. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

6. Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature pages follow]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Joinder Agreement as of the
date first written above.

 

COMSTOCK RESOURCES, INC.,

as the Company

By:  

/s/ Roland O. Burns

Name:   Roland O. Burns Title:   President GUARANTORS: COMSTOCK OIL & GAS, LP
By:   Comstock Oil & Gas GP, LLC,   its general partner By:   Comstock
Resources, Inc.,   its sole member By:  

/s/ Roland O. Burns

Name:   Roland O. Burns Title:   President COMSTOCK OIL & GAS – LOUISIANA, LLC
By:  

/s/ Roland O. Burns

Name:   Roland O. Burns Title:   President COMSTOCK OIL & GAS GP, LLC By:  
Comstock Resources, Inc.,   its sole member By:  

/s/ Roland O. Burns

Name:   Roland O. Burns Title:   President

[Signature Page to Joinder Agreement to Registration Rights Agreement]



--------------------------------------------------------------------------------

COMSTOCK OIL & GAS INVESTMENTS, LLC By:  

/s/ Roland O. Burns

Name:   Roland O. Burns Title:   Manager COMSTOCK OIL & GAS HOLDINGS, INC. By:  

/s/ Roland O. Burns

Name:   Roland O. Burns Title:   President

[Signature Page to Joinder Agreement to Registration Rights Agreement]